TRACY ARMSTRONG, ESQ.

T: 732.855.6020
F: 732.726.4820
tarmstrong@wilentz.com

90 Woodbridge Center Drive
Suite 900 Box 10
Woodbridge, NJ 07095-0958
732.636.8000


                                              December 5, 2019


VIA E-FILING
The Honorable Jesse M. Furman, U.S.D.J.
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 1007

       Re:     Naik, et al. v. Swagat Restaurant, Inc. d/b/a Sapphire Indian Cuisine, et al.
               Case No. 1:19-cv-05025-JMF

Dear Judge Furman:

        This firm represents the defendants in the above-referenced matter. The parties attended a
settlement conference before the Honorable Robert W. Lehrburger on December 2, 2019. The
parties, with Hon. Lehrburger’s assistance, agreed to continue to work together on exchanging
additional documentation and information to facilitate settlement conversations. The parties also
agreed to attend a second settlement conference before the Honorable Robert W. Lehrburger in
January 2020. As such, the parties jointly respectfully request that Your Honor adjourn the Initial
Pretrial Conference scheduled for December 11, 2019 so that the parties can continue to explore
settlement.

                                      Respectfully submitted,

                                      /s/ Tracy A. Armstrong

                                                    The initial pretrial conference currently scheduled for
                                                    December 11, 2019 is ADJOURNED to February 5,
cc:    All counsel of record (via e-filing)
                                                    2020 at 3:15 p.m. The Clerk of Court is directed to
                                                    terminate ECF No. 28. SO ORDERED.



                                                                   December 5, 2019
